           Case 1:20-cv-01146-SES Document 44 Filed 06/14/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOSEPH WATLEY,                          :      1:20-CV-01146
                                        :
                    Plaintiff,          :
                                        :
      v.                                :      (Magistrate Judge Schwab)
                                        :
COMMONWEALTH OF                         :
PENNSYLVANIA and                        :
GOVERNOR THOMAS WOLF,                   :
                                        :
                    Defendants.         :
                                        :
                                     ORDER
                                   June 14, 2021


      For the reasons set forth in the Memorandum Opinion filed concurrently

with this Order, IT IS ORDERED that the defendants’ motion to dismiss (doc. 37)

is granted to the extent that Watley’s second amended complaint is dismissed

without prejudice based on lack of standing.



                                               S/Susan E. Schwab
                                               Susan E. Schwab
                                               United States Magistrate Judge
